      Case 1:21-cr-00029-HYJ ECF No. 18, PageID.35 Filed 03/02/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,
                                                             Hon. Hala Y. Jabour
 v.
                                                             Case No. 1:21-cr-00029
 KEITH LAMONT NETTLES,

       Defendant.
 ________________________________/

                             ORDER OF DETENTION

        This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a two-count Indictment. Count 1 charges

him with possession with intent to distribute controlled substances, in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(C) and count 2 charges defendant with felon in

possession of a firearm, in violation 18 U.S.C. § 922(g)(1). Given the nature of the

charge in Count 1, there is a statutory rebuttable presumption in favor of detention.

        The government sought defendant’s detention on the basis that he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a significant risk of flight,

18 U.S.C. § 3142(f)(2)(A).     The Court conducted a hearing on March 2, 2020, at

which defendant was represented by counsel.

        Having considered the information presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has rebutted the statutory

presumption of detention as to significant risk of flight, but not as to danger to the
   Case 1:21-cr-00029-HYJ ECF No. 18, PageID.36 Filed 03/02/21 Page 2 of 2




community. The Court alternatively finds, as explained on the record, that the

government has met its burden by clear and convincing evidence that he poses a

danger to the community. The Court further finds that there is no condition or

combination of conditions that will ensure the appearance of defendant and the safety

of the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on March 2, 2021.


                                                     /s/ Phillip J. Green
                                                    PHILLIP J. GREEN
                                                    United States Magistrate Judge




                                         2
